Citation Nr: 1432909	
Decision Date: 07/23/14    Archive Date: 07/29/14

DOCKET NO.  12-01 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1. Whether new and material evidence has been submitted to reopen a claim for service connection for PTSD, and if so, whether entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is warranted. 

2. Whether new and material evidence has been submitted to reopen a claim for service connection for a bilateral foot disorder, and if so, whether entitlement to service connection for bilateral pes planus and bilateral chronic foot strain is warranted.  

3. Entitlement to service connection for eczema. 

4. Entitlement to service connection for diabetes mellitus. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and the Veteran's Daughter 


ATTORNEY FOR THE BOARD

S. Sorathia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1979 to September 1982, with service in the United States Army Reserve from September 1982 to July 1993 and the National Guard from July 1993 to December 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2006 and April 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.   

By way of background, the Board denied entitlement to service connection for a bilateral foot disorder in July 1991.  In March 2006 and April 2006, the Veteran submitted claims of entitlement to service connection for a bilateral foot disorder,
diabetes mellitus and eczema.  The RO, in August 2006, denied the service connection claims for diabetes mellitus and eczema and found that new and material evidence had not been submitted to reopen the service connection claim for a bilateral foot disorder.  In August 2006, the Veteran submitted a notice of disagreement, as well as pertinent medical records that constitute new and material evidence.  The RO issued rating decisions in December 2008 and April 2011 addressing these issues.  However, under Jones v. Shinseki, this is insufficient as the claims may only be resolved by appellate adjudication.  619 F.3d 1368 (Fed. Cir. 2010).  The RO did not issue a Statement of the Case until January 2012.  Therefore, the August 2006 rating decision is the proper determination on appeal as to these issues.  Id.  

As the August 2006 rating decision addressing the service connection claims for eczema and diabetes mellitus in the first instance did not become final, the Board has recharacterized the issues on appeal as entitlement to service connection for eczema and entitlement to service connection for diabetes mellitus and de novo review of these issues is warranted.   

The Veteran testified before the undersigned Veterans Law Judge in May 2013.  A transcript of this hearing has been associated with the claims file. 

The issue of entitlement to service connection for diabetes mellitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1. An August 2000 RO decision denied the Veteran's claim of entitlement to service connection for PTSD and the Veteran was notified in September 2000 of the determination; in January 2004 and December 2008 rating decisions, the RO declined to reopen the claim for service connection for PTSD.  In December 2008, the RO notified the Veteran of the determination and of her appellate rights, but she did not appeal the determination and new and material evidence was not associated with the claims file within one year.  

2. The evidence received since the December 2008 rating decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for PTSD. 

3.  The Veteran's PTSD had its onset in service. 

4. A July 1991 Board decision denied entitlement to service connection for a bilateral foot disorder; within the appellate period, the Veteran did not appeal that decision to the Court.  

5. The evidence received since the July 1991 Board decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim of service connection for a foot disorder.  

6. The Veteran's bilateral pes planus with mild flattened arches and chronic foot strain had its onset in service.  

7. The Veteran's eczema had its onset in service.  


CONCLUSIONS OF LAW

1. The December 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).  

2. The evidence received since the December 2008 rating decision is new and material; the service connection claim for PTSD is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  
 
3. The criteria for entitlement to service connection for PTSD have been met.  38 U.S.C.A. §§ 1131, 1154, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2013).

4. The July 1991 Board decision is final.  38 U.S.C.A. § 7103 (West 2002); 38 C.F.R. § 20.1100 (2013). 

5. The evidence received since the July 1991 Board decision is new and material; the service connection claim for a bilateral foot disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).      

6. The criteria for entitlement to service connection for bilateral pes planus with mild flattened arches and chronic foot strain have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.  

7. The criteria for entitlement to service connection for eczema have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013).     


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determinations in this decision, no further discussion of compliance with VA's duty to notify and assist is necessary.  

Applicable Laws and Regulations for New and Material Evidence Claims 

If a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2013).  In determining if new and material evidence has been submitted, the evidence is generally presumed to be credible.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  In addition, all of the evidence received since the last final disallowance shall be considered in making the determination.  See Evans v. Brown, 9 Vet. App. 273, 283 (1996).   

In Shade v. Shinseki, 24 Vet. App. 110, 118 (2010), the United States Court of Appeals for Veterans Claims (Court) stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id. at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decisionmakers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  Id. 

In situations where the RO has reopened the issue of entitlement to service connection, the Board must still independently consider the question of whether new and material evidence has been received.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

Applicable Laws and Regulations Regarding Service Connection Claims 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Where there is evidence that a Veteran's service treatment records are missing, as is the case here, VA has a heightened duty to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its findings and conclusions.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service Connection for an Acquired Psychiatric Disability 

By way of background, the RO denied entitlement to service connection for PTSD in August 2000 and informed the Veteran of the determination in September 2000.  The RO considered the Veteran's available service treatment records, Vet Center records, and lay statements and denied the claim for service connection on the basis that she did not have a diagnosis of PTSD.  The Veteran did not submit a timely notice of disagreement and instead, submitted a petition to reopen the claim in January 2003.  A January 2004 rating decision determined that the Veteran had not submitted new and material evidence to reopen the claim.  The Veteran again submitted a petition to reopen the claim in August 2008 and the RO denied the petition to reopen in December 2008 on the basis that the Veteran did not have a current diagnosis of PTSD.  The Veteran did not submit a timely notice of disagreement.  Although records of VA treatment dated within one year of the December 2008 rating decision are now associated with the claims file, these records are not considered new and material as they do not contain treatment for PTSD.  See 38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).  Furthermore, additional reserve records have been associated with the claims file since the December 2008 rating decision, however, such records are not relevant as the records do not contain pertinent mental health treatment.  38 C.F.R. § 3.156(c).  Accordingly, the December 2008 rating decision is final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156(b), 20.201, 20.1105 (2013).  

Evidence submitted since the December 2008 rating decision includes VA mental health treatment records, which reveal that the Veteran now has a current diagnosis of PTSD.  This evidence is new and material as it was not of record in December 2008 and relates to an unestablished fact necessary to substantiate the claim.  Thus, the claim is reopened.  38 C.F.R. § 3.156(a).  See Shade, 24 Vet. App. at 117.

Service connection for PTSD requires (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (2013); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred, unless the stressor is related to a Veteran's fear of hostile military or terrorist activity.  38 C.F.R. § 3.304(f) (2013). 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) observed that 38 C.F.R. § 3.304(f)(5) specifically states that a medical opinion may be used to corroborate a personal-assault stressor, noting "medical opinion evidence may be submitted for use in determining whether the occurrence of a stressor is corroborated."  See Menegassi v. Shinseki, 683 F.3d 1379, 1382 (Fed. Cir. 2011) (observing that the Court erred when it determined that a medical opinion based on a post-service examination of a Veteran cannot be used to establish the occurrence of a stressor); see also Patton v. West, 12 Vet. App. 272, 280 (1999) (rejecting the requirement that "something more than medical nexus evidence is required for 'credible supporting evidence' in personal-assault cases).  

Initially, the Board notes that the Veteran has a prior diagnosis of depression and thus, the underlying issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  During the May 2013 Board hearing, the Veteran stated that a grant of entitlement to service connection for PTSD would satisfy the claim of entitlement to service connection for an acquired psychiatric disorder.

Here, the Veteran has a current diagnosis of PTSD.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).        

There is also competent and credible evidence of record that the Veteran was a victim of personal assault while on active duty.  The claims file contains several lay statements from the Veteran describing incidents in service where the Veteran was a victim of sexual harassment and personal assault.  See June 1999 and November 2003 lay statements.  She stated that she was inappropriately touched by a drill sergeant and ordered to the military adjustment unit for refusing the inappropriate advances of the drill sergeant.  The Veteran further stated that she used alcohol and attempted to "cut [her] wrist" due to the incidents in service.  See June 1999 lay statement.  

The Veteran has received private and VA mental health treatment.  The Veteran described the history of military sexual trauma to a Vet Center counselor in 1997, a private counselor in 2003, and a VA psychologist in 2010.  The December 2010 VA psychologist conducted a thorough evaluation of the Veteran and diagnosed her with PTSD, in part due to her history of military sexual trauma.  

The Board finds the Veteran's VA and private mental health treatment records to be highly probative in corroborating the in-service events.  Although the treatment records are based on statements made to the mental health professionals by the Veteran, the Court has held that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Furthermore, the Federal Circuit has held that medical evidence may be used to corroborate a personal-assault stressor.  Menegassi, 683 F.3d at 1382.  Here, the Veteran's in-service personal assault is documented in her mental health treatment records and the December 2010 VA psychologist rendered the PTSD diagnosis in part due to the history of military sexual trauma.  Thus, the Board finds that the Veteran has provided a competent and credible account of her in-service stressors to her medical providers, Jandreau, 492 F.3d at 1376-77, the medical evidence of record is sufficient to corroborate the Veteran's in-service stressors, Menegassi, 683 F.3d at 1382, and the medical evidence of record notes a relationship between the identified in-service events and the Veteran's PTSD symptoms.  Accordingly, the Board finds that the evidence of record sufficiently satisfies the criteria to establish service connection for PTSD.

Service Connection for a Foot Disorder

By way of background, the Veteran filed his original claim of entitlement to service connection for bilateral fallen arches in March 1989.  After considering the Veteran's available service records and a May 1989 VA examination, the RO denied the claim in April 1990.  The Veteran appealed the claim to the Board and the Board denied the issue of entitlement to service connection for a bilateral foot disorder in July 1991 on the basis that the evidence of record did not reveal a nexus between the Veteran's current foot disorder and service.  The Board's decision is final as the Veteran did not appeal the decision to the Court.  38 C.F.R. § 20.1100, 20.1105 (2013).    

The Veteran then filed a petition to reopen the claim in March 2006.  Additional evidence has been associated with the claims file since the final July 1991 Board decision, including private treatment records from 1989 and lay statements, as well as an additional July 1991 Army Reserve report of medical history and medical examination which was not in existence at the time of the July 1991 Board decision.  The Veteran's May 2013 hearing testimony revealed that she experienced foot pain in service and that she received arch supports to place in her boots in service.  The testimony also revealed that she has experienced similar foot pain since service and that she received treatment for a foot condition in the reserves and that she currently receives treatment for a foot condition.  The July 1991 Army Reserve report of medical history indicated a history of foot problems.  Such evidence is new and material as it relates to the previously unestablished fact of a nexus.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the claim of entitlement to service connection for a foot disorder is reopened.  38 C.F.R. § 3.156(a) (2013).  See Shade, 24 Vet. App. at 117.
      
The Veteran is now seeking service connection for pes planus and chronic foot strain.  During the May 2013 hearing, the Veteran testified that she was told during her induction examination that she had high arches.  She further testified that during basic training, she began experiencing pain in her feet and that she was informed by a service doctor that she had "fallen" arches.  She was provided an arch support for her boots.  She contends that she experienced pain associated with her feet throughout her reserve service and that she continues to have pain associated with her feet.  

Initially, the Board notes that the Veteran's June 1979 report of medical examination, which was conducted for induction purposes, revealed no abnormality of the feet.  Thus, the Veteran is found to be in sound condition upon induction into service.  The RO has issued a February 2013 formal finding of unavailability of additional service records.   

The Veteran has submitted private treatment from March and April 1989 which reveals treatment for bilateral foot pain and bilateral flat arches.  The doctor noted that the Veteran had asserted that the foot pain was associated with her military service.  The Veteran was afforded a VA examination in May 1989 and was diagnosed with chronic foot strain.  The examiner stated that the Veteran had "placed a heavy strain on her feet by her military service and subsequent work."  The Veteran, in July 1991, had an examination conducted by the Army Reserve.  Although the Veteran's feet were noted to be normal upon examination, the Veteran's July 1991 report of medical history indicated a history of foot trouble.  VA treatment records, dated June 2011, reveal that the Veteran has a current diagnosis of bilateral pes planus and mild flattened arches.    

The Board finds the Veteran's lay statements to be competent and credible evidence that the Veteran experienced foot problems in service and foot problems continuously since service as the Veteran is competent to report her symptomology.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Additionally, the Board finds that the medical evidence of record supports the Veteran's contention that she has experienced foot trouble since service as she has reported pain associated with the feet in 1989 and 1991.  Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for bilateral pes planus with mild flattened arches and chronic foot strain is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Service Connection for Eczema 

In the instant case, the Veteran contends that she developed eczema while stationed in Germany during her active duty service.  

Initially, the Board notes that the Veteran has a current diagnosis of eczema.  The Veteran's medical records indicate treatment of eczema in March 2006 and February 2007.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that the current disability requirement is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); see also Romanowsky v. Skinseki, 26 Vet. App. 289 (2013).  

During the May 2013 Board hearing, she testified that she was treated for a rash in service and that it was diagnosed in service as eczema.  She stated that she had eczema on her neck, chest, and hands and that she was prescribed medication.  She also testified that she currently has eczema on the same parts of the body.  The Board notes that the Veteran is competent to report a diagnosis rendered by a physician and to describe her symptomatology that occurred in service, as well as the symptomology that has occurred since service.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Kahana v. Shinseki, 24 Vet. App. 428 (2011).  The Board finds the Veteran's lay statements to be highly probative evidence that she had eczema in service.                
         
The Board notes that a complete set of the Veteran's service treatment records are not associated with the claims file and that the RO issued a formal finding of unavailability of additional service records in February 2013.  The Veteran's June 1979 entrance examination is of record.  The Veteran did not indicate a history of skin disease and the examiner found no skin abnormalities.  A July 1991 examination for the Army Reserve is also of record.  The examination report and report of medical history indicated that she reported no prior history of skin disease and had no skin abnormality at the time. 

The Veteran's private and VA treatment records are associated with the claims file.  
Although the July 1991 reserve examination report noted that the Veteran did not have a history of skin disease or skin abnormality, a January 1990 treatment record reveals that the Veteran was treated for eczematous dermatitis of the neck.  Private records further reveal treatment for eczema on the neck in February 2001 and March 2006.  The Board finds this medical evidence to be highly probative evidence of treatment for eczema intermittently since service. 

The Board notes that the Veteran's VA treatment record, dated February 2007, stated that there is no evidence that the eczema is related to the Veteran's service in Germany.  However, the Board cannot find this opinion to be probative as the physician has not reviewed the Veteran's claims file and has not provided a thorough rationale to support the opinion.  Nieves-Rodriguez, 22 Vet. App. 295 (2008).    

Thus, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for eczema is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for PTSD.  

Service connection for PTSD is granted.  

New and material evidence has been received to reopen the claim of entitlement to service connection for a bilateral foot disorder. 

Service connection for bilateral pes planus with mild flattened arches and chronic foot strain is granted. 

Service connection for eczema is granted. 


REMAND

The Veteran has a current diagnosis of diabetes mellitus and contends that her diabetes mellitus first had its onset during active duty service in Germany when a physician told her that she had traces of glucose in her urine and that she was a diabetic.  See May 2013 Board hearing transcript.  The Board notes that the Veteran's private treatment records indicate a history of gestational diabetes in 1986.  A July 1991 Army Reserve report of medical examination indicated an abnormal endocrine system with traces of albumin and sugar in the urine.  The claims file reveals that the Veteran was formally diagnosed with diabetes mellitus in January 1992.  Accordingly, the Board finds that a VA examination is required to determine the nature, onset, and etiology of the Veteran's diabetes mellitus.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The record reveals that the Veteran had a formal diagnosis of diabetes in January 1992 while serving as a member of the Army Reserve.  As diabetes mellitus is a disease, the dates of the Veteran's periods of active duty for training (ACDUTRA) must be determined.  Prior to scheduling the VA examination, the RO shall use all appropriate resources to obtain the Veteran's Official Military Personnel File (OMPF).  The RO shall then contact the Defense Finance and Accounting Service (DFAS) and any other appropriate repository and request the Veteran's pay stubs from the entirety of her service in the Army Reserve.  The RO shall then take appropriate steps to determine the dates of the Veteran's ACDUTRA.  

Additionally, upon remand, the RO shall obtain outstanding pertinent records of VA treatment, dated since January 2011.     

Accordingly, the case is REMANDED for the following action:

1. Use all appropriate resources to obtain the Veteran's Official Military Personnel File (OMPF) and contact the Defense Finance and Accounting Service (DFAS) and any other appropriate repository to request the Veteran's pay stubs for the entirety of her service in the Army Reserve. 

2. The RO shall then determine the dates of ACDUTRA, to specifically include but not limited to any periods of ACDUTRA in 1986, July 1991, December 1991, and January 1992.  

3.  Associate any outstanding relevant records of VA treatment generated since January 2011.  If no additional records are available, include documentation of the unavailability in the claims file.  

4. Afford the Veteran an opportunity to submit any other information that is not evidenced by the current record.  Provide the Veteran with the necessary authorizations for the release of pertinent private treatment records not currently on file.  Associate any available records with the claims file.  Make at least two (2) attempts to obtain records from any private sources.  If any records are unavailable, document the unavailability within the claims file and advise the Veteran so she can submit any copies in her possession.

5. Invite the Veteran to submit medical and hospitalization records, medical statements, and any other lay or medical evidence from herself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed, of the onset of her diabetes mellitus.  She should be provided an appropriate amount of time to submit this evidence.

6. After associating any outstanding records with the claims file, schedule the Veteran for an appropriate VA examination to determine the nature, onset, and etiology of the Veteran's diabetes mellitus.  The claims file should be made available to and be reviewed by the examiner and all necessary tests should be conducted.  

The examiner shall note that the Veteran had active duty service from September 1979 to September 1982.  The examiner must opine as to whether it is at least as likely as not that diabetes mellitus had its onset during service or within the initial year after separation from service, or is otherwise related to service.  

The examiner must acknowledge and discuss the Veteran's competent statement that she was told during active service in Germany that she had traces of glucose in her urine and that she was a diabetic.  The examiner must also discuss the significance of the Veteran's 1986 diagnosis of gestational diabetes.  Additionally, the examiner shall review and discuss the July 1991 reserve medical examination report indicating sugar in the Veteran's urine, the July 1991 private treatment record revealing normal blood sugar levels, and the January 1992 private treatment record diagnosing the Veteran with diabetes.  

The examiner should provide a complete and thorough rationale for the opinion rendered.  If the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.  

7.  Then readjudicate the claim on a de novo basis.  If the benefit sought on appeal remains denied, then the Veteran and her representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


